Citation Nr: 0817005	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a lumbar spine injury to include degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to April 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Waco Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, continued 
the 10 percent rating assigned for residuals of a lumbar 
spine injury, to include degenerative changes.  In August 
2005, the RO granted an increased (20 percent) rating for the 
low back disability, effective January 14, 2004.  The veteran 
expressed dissatisfaction with the increased rating.  In 
October 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the veteran's claims file.  


FINDINGS OF FACT

On May 9, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking a 
rating in excess of 20 percent for residuals of a lumbar 
spine injury to include degenerative changes; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on May 9, 2008, 
the veteran, through his authorized representative, withdrew 
his appeal seeking a rating in excess of 20 percent for 
residuals of a lumbar spine injury to include degenerative 
changes.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter.






ORDER

The appeal seeking a rating in excess of 20 percent for 
residuals of a lumbar spine injury to include degenerative 
changes is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


